Kirby, J. (after stating the facts). It is contended by appellant that the trial court erred in refusing to direct a verdict in her favor and we agree with this contention. It is .not claimed that there was any consideration passing between the plaintiffs and appellant, inducing her to execute the guaranties, nor that she received any of the merchandise purchased by Lundy. Being a married woman she could bind herself only on such contracts as she was permitted by law to make. In Goldsmith v. Moore, 108 Ark. 362, the court said: “It is well settled in this State that a married woman cannot bind herself as surety or guarantor for the debts of her husband, nor for a third person, but her personal liability on contracts is restricted to contracts made for her own use and benefit or for the use and benefit of her separate estate.” The burden of proof was upon appellee to show that the contract was one that appellant had the power to make and it attempted to discharge this burden by showing that Lundy, for whom the guaranties were made, was a tenant occupying the store house, belonging to appel- • lant, with his statement that she executed the guaranties in order to help him to procure a stock of goods and enable him to open the store and pay the rent he had agreed to therefor. He said the store had been vacant before he rented it and that he would have had to move out and would not have been able to keep it and conduct business there but for the guaranty and that he thought it was for her benefit. The store house it is true, was her separate property, but it is also true that there was no testimony showing the building could not have been rented to anyone else or occupied by another tenant, who would have paid the same rent therefor, and in fact the testimony does show that it was rented to another tenant the very day it was vacated by Lundy. According to appellant’s statement, Lundy did not pay rent after occupying the store and procuring the goods on the guaranty. There was no special benefit to her separate property resulting from the contract made, its usable value was in no wise enhanced, nor its physical condition changed; In other words, there is no substantial testimony to support the verdict of the jury, and it cannot be upheld. The judgments are reversed, and the causes as to appellant, dismissed.